MEMORANDUM **
Rickey Davis appeals pro se the district court’s dismissal of his action pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, and California state law, arising from his termination from state employment. We have jurisdiction pursuant to 28 U.S.C. *794§ 1291. We review de novo a district court’s dismissal. Barnett v. Centoni 31 F.3d 813, 816 (9th Cir.1994) (per curiam). We affirm.
The district court properly dismissed Davis’ section 1983 claims because they are barred by the statute of limitations. Taylor v. Regents of Univ. of California, 993 F.2d 710, 711 (9th Cir.1993) (per cu-riam) (stating that section 1983 claims are subject to a one-year statute of limitations).
The district court properly dismissed Davis’ ADA claim because he failed to exhaust his administrative remedies before filing this action in district court. See EEOC v. Farmer Bros. Co., 31 F.3d 891, 899 (9th Cir.1994) (stating that plaintiff in discrimination case must exhaust EEOC remedies before filing in federal court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.